                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                               Case No.: 4:17-CR-46-6FL



UNITED STATES OF AMERICA                )
                                        )
              vs.                       )
                                        )        ORDER TO SEAL
                                        )
MARIO MARELLE SCOTT,                    )
                 Defendant              )




       Upon motion of the court appointed counsel, Myron T. Hill, Jr., for the above referenced

defendant, it is hereby ORDERED that Docket Number 250 be sealed until such time as requested to

be unsealed by Defense Counsel.



       This the 6th day of May, 2019.



                                            ____________________________________
                                            The Honorable Louise W. Flanagan
                                            United States District Judge
